DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 & 6-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10032712 in view of Lin et al. (US 20080136029) and further in view of Hu et al. (US 20050098892) and Yang et al. (US 20070205482). (See rejection below).
Claims 1-4 & 6-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10729385 in view of Lin et al. (US 20080136029) and further in view of Hu et al. (US 20050098892) and Yang et al. (US 20070205482). (See rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 6-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 20080136029) in view of Hu et al. (US 20050098892) and further in view of Yang et al. (US 20070205482).
Regarding claim 1, Lin discloses a device comprising:
a first dielectric layer 20 having a top surface extending to a first height;
a first conductive feature 32 disposed within the first dielectric layer 20 (Fig. 5);
 cap feature 36 disposed on the first conductive feature 32, the cap feature 32 having a first sidewall and an opposing second sidewall and a top surface extending from the first sidewall to the second sidewall 30, wherein the top surface of the cap feature extends to the first height (Fig. 6A); 
an etch stop layer 40 disposed directly on the top surface of the cap feature 36 and the top surface of the first dielectric layer 20 (Fig. 7);
a barrier feature 30 at least partially surrounding the first conductive feature 32 and physically contacting the first sidewall and the second sidewall of the cap feature 36; and
Lin fails to teach a via extending through the cap feature and into the first conductive feature, wherein the via includes a tapered portion disposed within the first conductive feature that tapers to a non- sloping bottommost surface of the via within the first conductive feature.
However, Hu suggests that a via 206a extending through the cap feature 212 and into the first conductive feature 206.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lin with a via extending through the cap feature and into the first conductive feature as taught by Hu in order to enhance efficiency of metal interconnection (para. 0010) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Lin & Hu fail to teach  the via includes a tapered portion disposed within the first conductive feature that tapers to a non- sloping bottommost surface of the via within the first conductive feature.
However, Yang suggests that the via 50 includes a tapered portion disposed within the first conductive feature 20 that tapers to a non- sloping bottommost surface of the via within the first conductive feature (Fig. 12B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lin & Hu with a via includes a tapered portion disposed within the first conductive feature that tapers to a non- sloping bottommost surface of the via within the first conductive feature as taught by Yang in order to enhance strength of contact, reduce defect and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 2, Lin , Hu, & Yang disclose that the non-sloping bottommost surface of the via is substantially parallel to a top surface of the first dielectric layer (Yang, Fig. 12B).
Reclaim 3, Lin , Hu, & Yang disclose that comprising a second conductive feature disposed over the first conductive feature, and wherein the via extends from the second conductive feature and into the first conductive feature (Lin &  Yang).
Reclaim 4, Lin , Hu, & Yang disclose that a second dielectric layer 48 disposed over the first dielectric layer 20, and wherein the second conductive feature 44 and the via  42 extend through the second dielectric layer (Lin.  Fig. 8).
Reclaim 6, Lin , Hu, & Yang disclose that the barrier feature includes Ta, and wherein the first conducive feature includes copper (Lin.  Fig. 8).
Reclaim 7, Lin , Hu, & Yang disclose that the first dielectric layer is formed of a material having a dielectric constant of between about 2.4 and about 2.7 (Lin.  Fig. 8, para. 0020).
Reclaim 8, Lin , Hu, & Yang disclose that the first dielectric is formed of a material having a dielectric constant of between about 2.0 and about 2.3 (Lin.  Fig. 8, para. 0020).
Regarding claim 9, Lin , Hu, & Yang disclose that a device comprising: 
a first dielectric layer 20;
a first metal feature 32 disposed within the first dielectric layer 30 (Lin. Fig. 8), the metal feature having a first sidewall surface and an opposite second sidewall surface and a top surface extending between the first sidewall surface and the second sidewall surface; 
a first barrier feature 36 having a first portion interfacing with the first sidewall of the first metal feature 32 and a second portion interfacing with the second sidewall of the first metal feature 32, wherein the first and second portions of the first barrier feature extend to a greater height within the device than the top surface of the first metal feature such that the top surface of the first metal feature is recessed with respect to the first and second portions of the first barrier feature (Lin, Fig. 8); 
a cap feature 36 including a first portion interfacing with the first portion of the first barrier feature and a second portion interfacing with the second portion of the first barrier feature (Lin, Fig. 8);
a via extending through the first and second portions of the cap feature and into the first metal feature, wherein the via includes a tapered portion disposed within the first metal feature that tapers to a non-sloping bottommost surface of the via within the first metal feature (Hu in view of Yang); and 
an etch stop layer 40 disposed directly on the first and second portions of the cap feature  36 (Fig. 8, Lin) and the first and second portions of the first barrier feature, the etch stop layer formed of the same material throughout the etch stop layer (Fig. 8, Lin). 
Reclaim 10, Lin , Hu, & Yang disclose that a second barrier feature 308a surrounding the via and interfacing with the first and second portions of the cap feature (Hu in view of Yang).
Reclaim 11, Lin , Hu, & Yang disclose that a second dielectric layer 48 disposed directly on the etch stop layer 40 (Fig. 8); 
 a second metal feature 42 & 44 disposed within the second dielectric layer, and wherein the via 42 extends from the second metal feature and into the first metal feature (Lin in view of Hu). 
Reclaim 12, Lin , Hu, & Yang disclose that the second metal feature and the via are formed of the same material (Lin in view of Hu).
Reclaim 13, Lin , Hu, & Yang disclose that a top surface of the first portion of the first barrier feature 30 is at the same level within the device as a top surface of the first portion of the cap feature 36 (Lin, Fig. 8).
Reclaim 14, Lin , Hu, & Yang disclose that the via has substantially vertical opposing sidewall surfaces that pass through the cap feature and extend into the first metal feature, wherein the substantially vertical opposing sidewall surfaces of the via interface with the tapered portion of the via (Lin in view of Hu and Yang).
Regarding claim 15, Lin , Hu, & Yang disclose that a method comprising:
forming a first conductive feature 32 within a first dielectric layer 20 (Lin, Fig. 4); 
recessing the first conductive feature 34 such that a top surface of the first conductive feature is below a top surface of the first dielectric layer (Lin, Fig. 5); 
forming a cap feature 36 directly on the recessed first conductive feature (Fig. 6A); 
planarizing the cap feature such that a top surface of the cap feature is planar with the top surface of the first dielectric layer (Fig. 6A, Lin); 
forming a recess extending through the cap feature and into the recessed first conductive feature (Hu, Fig. 3I); and
forming a conductive material in the recess to form a via extending through the cap feature and into the recessed first conductive feature (Hu, Fig. 3I), wherein the via includes a tapered portion disposed within the recessed first conductive feature that tapers to a non-sloping bottommost surface of the via within the recessed first conductive feature (Yang, Fig. 1D or 12A). 
Reclaim 16, Lin , Hu, & Yang disclose that the forming of the first conductive feature within the first dielectric layer includes:
removing a portion of the first dielectric to form a trench;
forming a barrier feature that lines the trench; and
forming the first conductive feature on the barrier feature disposed within the trench (Lin, Fig. 8).
Reclaim 17, Lin , Hu, & Yang disclose that forming an etch stop layer on the cap feature prior to the forming of the recess extending through the cap feature (Lin, Fig. 8).
Reclaim 18, Lin , Hu, & Yang disclose that forming a second dielectric layer on the etch stop layer prior to the forming of the recess extending through the cap feature.
Reclaim 19. (Original) The method of claim 18, wherein the forming of the recesses extending through the cap feature further includes forming the recess through the second dielectric layer and the etch stop layer (Lin, Fig. 8).
Reclaim 20, Lin , Hu, & Yang disclose that a barrier feature in the recess that lines sidewalls of the recess prior to the forming of the conductive material in the recess to form the via (Lin in view of Hu & Yang).
Reclaim 21, Lin , Hu, & Yang disclose that the barrier feature has a top surface that extends to the first height such that the respective top surfaces of the first dielectric layer, the cap feature and the barrier feature form a planar surface (Lin in view of Hu & Yang).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899